Case 18-16806        Doc 28     Filed 10/17/18     Entered 10/17/18 09:23:07          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16806
         Amber D Seitz
         Charles J Seitz
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/12/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,209.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16806      Doc 28       Filed 10/17/18    Entered 10/17/18 09:23:07              Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor                   $0.00
        Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                        $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                     $0.00
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $0.00

 Attorney fees paid and disclosed by debtor:                  $3.06


 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                               Class   Scheduled      Asserted     Allowed          Paid          Paid
 CUBESMART                      Secured             0.00           NA             NA           0.00        0.00
 ILLINOIS DESIGNATE             Unsecured           0.00           NA             NA           0.00        0.00
 NELNET                         Unsecured           0.00           NA             NA           0.00        0.00
 AFNI INC/COMCAST               Unsecured         728.00           NA             NA           0.00        0.00
 AMERICAN TITLE LOAN            Unsecured      2,000.00            NA             NA           0.00        0.00
 AURORA UNIVERSITY              Unsecured         150.00           NA             NA           0.00        0.00
 CHECK N GO                     Unsecured         150.00           NA             NA           0.00        0.00
 CHOICE RECOVERY                Unsecured         525.00           NA             NA           0.00        0.00
 CNAC                           Unsecured     10,188.00            NA             NA           0.00        0.00
 COMED                          Unsecured      1,400.00            NA             NA           0.00        0.00
 CREDIT COLL/PROGRESSIVE        Unsecured         101.00           NA             NA           0.00        0.00
 EDWARDS HOSPITAL               Unsecured     20,000.00            NA             NA           0.00        0.00
 AT&T U VERSE/ENHANCED RECOVE   Unsecured      1,748.00            NA             NA           0.00        0.00
 FIFTH THIRD                    Unsecured         500.00           NA             NA           0.00        0.00
 AT&T U VERSE/IC SYSTEM INC     Unsecured         879.00           NA             NA           0.00        0.00
 ILLINOIS TOLLWAY               Unsecured      1,500.00            NA             NA           0.00        0.00
 JEFFERSON CAPITAL              Unsecured         830.00           NA             NA           0.00        0.00
 MERCHANTS CREDIT GUIDE         Unsecured     12,924.00            NA             NA           0.00        0.00
 NATIONWIDE CREDIT              Unsecured          41.00           NA             NA           0.00        0.00
 NICOR GAS                      Unsecured      1,700.00            NA             NA           0.00        0.00
 OLD SECOND NATIONAL BANK       Unsecured         500.00           NA             NA           0.00        0.00
 PAYPAL                         Unsecured         600.00           NA             NA           0.00        0.00
 PINNACLE LLC/RESURGENT         Unsecured      1,439.00            NA             NA           0.00        0.00
 RUSH COPLEY                    Unsecured     11,000.00            NA             NA           0.00        0.00
 SYNCB/JCP                      Unsecured         163.00           NA             NA           0.00        0.00
 LAURA TESTERMAN                Unsecured      3,100.00            NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-16806      Doc 28     Filed 10/17/18    Entered 10/17/18 09:23:07                Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                             Class   Scheduled      Asserted     Allowed          Paid          Paid
 VILLAGE OF NORTH AURORA      Unsecured         412.00           NA             NA           0.00        0.00
 TITLE MAX OF ILLINOIS        Secured        1,800.00            NA             NA           0.00        0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $0.00
        Disbursements to Creditors                               $0.00

 TOTAL DISBURSEMENTS :                                                                              $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16806        Doc 28      Filed 10/17/18     Entered 10/17/18 09:23:07            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/16/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
